DETAILED ACTION
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chethan Srinivasa (Reg. No. 62978) on March 25, 2021.
The application has been amended as follows: 

1.  (Currently Amended) A method comprising:
	receiving, by a device, a request from a client to access a resource;
	selecting, by the device, a login schema from a plurality of login schemas that are used by an authenticator to authenticate the client, the login schema comprising one or more of an authentication schema or a dialog schema that each define 
	generating, by a virtual server of the device configured to generate forms based on each of the plurality of login schemas, the login form to authenticate the client using at least the selected login schema;
by a display device of [[to]] the client, the login form generated by the device based at least on the login schema;
	receiving, by the device, information inputted into the login form via the client; and
	establishing, by the device responsive to authenticating the client via the authenticator using the authentication protocol and the information, access to the resource by the client.

2.  (Original) The method of claim 1, wherein the device is intermediary to the client and the resource.

3.  (Original) The method of claim 1, wherein the authenticator is configured on one of a server providing access to the resource or the device. 

4.  (Currently Amended) The method of claim 1, wherein the login schema identifies [[a]] the dialog schema providing one of a prompt or information via a dialog to facilitate an authentication process via the login form.

5.  (Original) The method of claim 4, further comprising generating, by the device, the login form for the client to access the resource based at least on the dialog schema identified by the selected login schema.

6.  (Currently Amended) The method of claim 1, wherein the login schema identifies [[an]] the authentication schema providing a definition of one of an authentication page or a login page. 

7.  (Original) The method of claim 6, further comprising generating, by the device, the login form for the client to access the resource based at least on the authentication schema identified by the selected login schema.



9.  (Original) The method of claim 1, wherein the device is configured to interface with the authenticator to authenticate the client. 

10.  (Original) The method of claim 1, wherein the login schema identifies at least one of a username expression, a password expression or an authentication strength.

11.  (Currently Amended) A system comprising:
	a device comprising one or more processors, coupled to memory and configured to:
	receive a request from a client to access a resource; 
	select a login schema from a plurality of login schemas that are used by an authenticator to authenticate the client, wherein the login schema comprises one or more of an authentication schema or a dialog schema that each define 
	generate, via a virtual server configured to generate forms based on each of the plurality of login schemas, the login form to authenticate the client using at least the selected login schema;
	provide, responsive to the request and for display by a display device of [[to]] the client, the login form generated by the device based at least on the login schema;
	receive information inputted into the login form via the client; and
	establish, responsive to authentication of the client via the authenticator using the authentication protocol and the information, access to the resource by the client.

12.  (Original) The system of claim 11, wherein the device is intermediary to the client and the resource.

13.  (Original) The system of claim 11, wherein the authenticator is configured on one of a server providing access to the resource or the device. 

14.  (Currently Amended) The system of claim 11, wherein the login schema identifies [[a]] the dialog schema providing one of a prompt or information via a dialog to facilitate an authentication process via the login form.

15.  (Original) The system of claim 14, wherein the device is further configured to generate the login form for the client to access the resource based at least on the dialog schema identified by the selected login schema.

16.  (Currently Amended) The system of claim 11, wherein the login schema identifies [[an]] the authentication schema providing a definition of one of an authentication page or a login page. 

17.  (Original) The system of claim 11, wherein the device is further configured to generate the login form for the client to access the resource based at least on the authentication schema identified by the selected login schema.

18.  (Original) The system of claim 11, wherein the device is further configured to generate the login form to be constructed in accordance with the definition of the login schema.

19.  (Original) The system of claim 11, wherein the device is configured to interface with the authenticator to authenticate the client. 

20.  (Original) The system of claim 11, wherein the login schema identifies at least one of a username expression, a password expression or an authentication strength.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “receiving, by a device, a request from a client to access a resource; selecting, by the device, a login schema from a plurality of login schemas that are used by an authenticator to authenticate the client, the login schema comprising one or more of an authentication schema or a dialog schema that each define a login form using an authentication protocol to communicate with the authenticator; generating, by a virtual server of the device configured to generate forms based on each of the plurality of login schemas, the login form to authenticate the client using at least the selected login schema; providing, by the device responsive to the request and for display by a display device of the client, the login form generated by the device based at least on the login schema; receiving, by the device, information inputted into the login form via the client; and establishing, by the device responsive to authenticating the client via the authenticator using the authentication protocol and the information, access to the resource by the client".
The following is considered to be the closest prior art of record:
Brenneman (US 2009/0187962) – teaches selecting a particular authentication challenge based on a security policy and sending the authentication challenge to the user for authentication.
Connors (US 2005/0005174) – teaches having an intermediary perform authentication for a client to access a server.
Chang (US 2015/0365397) – teaches performing client authentication before granting access to resources.
Harris (US 2010/0242092) – teaches a virtual server performing authentication.
Hardman (US 2004/0059941) – teaches directing the user’s browser to a login form that is generated by a content server for user authentication.
However, the concept of an intermediary device selecting a login schema from a plurality of login schemas and using a virtual server to generate the login form to authenticate the user based on the selected login schema as claimed cannot be found in the prior art of record. None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
The claims submitted on October 3, 2019 in combination with the above Examiner Amendment cannot be found in the cited prior art. Also, the Terminal Disclaimer submitted on March 25, 2021 has overcome the potential Double Patenting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498